DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20120190395 A1) in view of Kuchibhotla et al. (US 20170223687 A1).
Regarding claim 1, Pan et al. disclose a communication method, comprising: receiving, by a terminal device, configuration information from a network device (paragraph [0010]; CC set is allocated to the UE via specific signaling); determining, by the terminal device based on the configuration information, N blind detection occasions in a subframe, wherein N is a positive integer, and N≥2 (paragraph [0060]; user equipment is allocated with a number of component carriers in a component carrier set per subframe) (paragraph [0063]; when N=2 CCs, there are 88 blind detections in a subframe for two monitoring component carriers) (paragraphs [0010] [0013]; when there are 5 carriers in a CC set for a subframe, UE can perform a total number of 44 (per carrier) * 5=220 blind detections for the subframe); and performing, by the terminal device, blind detection for physical downlink control channel (PDCCH) in the ith blind detection occasion of the N blind detection occasions, wherein i is a positive integer, and 1≤i≤N (paragraph [0011]; UE performs blind detection over each carrier of the subframe); wherein a total number of blind detections for the PDCCH performed by the terminal device within the subframe is less than or equal to a maximum number of blind detection in the subframe (paragraph [0021]; the UE performs PDCCH blind detections for the component carrier set for a number of times which does not exceed the largest number of blind detections for the subframe). However, Pan et al. may not explicitly suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols. Kuchibhotla et al. from the same or similar field of endeavor suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al.’s method/system where the subframe as time unit comprises one or more symbols suggested by Kuchibhotla et al. The motivation would have been to provide a frame structure with other features to support new use cases and expand the application of LTE and other wireless communications to a wider set of scenarios (paragraph [0041]).
Regarding claim 2, Pan et al. further suggest determining a number of blind detection in each blind detection occasion of the N blind detection occasions based on the configuration information (paragraph [0086]; the number of PDCCH blind detections is determined and performed by the UE) (paragraph [0011]; the number may be 44 of blind detections over each carrier).  
Regarding claim 3, Pan et al. further suggest wherein performing the blind detection for the PDCCH in the ith blind detection occasion comprises: performing, by the terminal device, blind detection for the PDCCH in the ith blind detection occasion based on one or more of the following: configuration information for a control resource set, a search space type, a format of downlink control information, an aggregation level corresponding to the downlink control information, or serial numbers of start control channel elements of a plurality of candidate PDCCHs at a same aggregation level (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]). 
Regarding claim 4, Kuchibhotla et al. further suggest wherein the blind detection for the PDCCH is based on the configuration information for the control resource set, and the control resource set does not span two slots (paragraph [0045]; the subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level. The set of resources for a user equipment can contain one or more resource subsets where each resource subset can include one or more CCEs corresponding to the aggregation level and the resource subset can correspond to a candidate downlink control channel also called a physical downlink control channel (PDCCH) candidate. Twelve consecutive resource elements for a duration of a slot can be grouped to form resource blocks (RBs). A resource block can span a slot or 7 OFDM symbols for a normal cyclic prefix length such that two RBs (or a single RB pair) span the subframe).  
Regarding claim 7, Pan et al. further suggest wherein the maximum number of blind detection in the subframe is predefined (paragraph [0024] [0051]; largest number of blind detections per subframe supported (defined for the UE) by the UE is a preset/fixed value).  
Regarding claim 8 Pan et al. disclose a communication apparatus, comprising: a memory, configured to store computer executable program codes; and a processor, configure to execute the program codes; wherein when executed by the processor, the (paragraph [0010]; CC set is allocated to the UE via specific signaling); determine, based on the configuration information, N blind detection occasions in a subframe, wherein N is a positive integer, and N≥2 (paragraph [0060]; user equipment is allocated with a number of component carriers in a component carrier set per subframe) (paragraph [0063]; when N=2 CCs, there are 88 blind detections in a subframe for two monitoring component carriers) (paragraphs [0010] [0013]; when there are 5 carriers in a CC set for a subframe, UE can perform a total number of 44 (per carrier) * 5=220 blind detections for the subframe); and perform blind detection for physical downlink control channel (PDCCH) in the ith blind detection occasion of the N blind detection occasions, wherein i is a positive integer, and 1≤i≤N (paragraph [0011]; UE performs blind detection over each carrier of the subframe); wherein a total number of blind detections for the PDCCH performed by the terminal device within the subframe is less than or equal to a maximum number of blind detection in the subframe (paragraph [0021]; the UE performs PDCCH blind detections for the component carrier set for a number of times which does not exceed the largest number of blind detections for the subframe). However, Pan et al. may not explicitly suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols. Kuchibhotla et al. from the same or similar field of endeavor suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Regarding claim 9, Pan et al. further suggest wherein the program codes further cause the apparatus to: determine a number of blind detection in each blind detection occasion of the N 4685558436US11 blind detection occasions based on the configuration information (paragraph [0086]; the number of PDCCH blind detections is determined and performed by the UE) (paragraph [0011]; the number may be 44 of blind detections over each carrier).  
Regarding claim 10, Pan et al. further suggest wherein in performing the blind detection for the PDCCH in the ith blind detection occasion, the program codes cause the apparatus to: performing blind detection for the PDCCH in the ith blind detection occasion based on one or more of the following: configuration information for a control resource set, a search space type, a format of downlink control information, an aggregation level corresponding to the downlink control information, or serial numbers of start control channel elements of a plurality of candidate PDCCHs at a same aggregation level (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]).  
Regarding claim 11, Kuchibhotla et al. further suggest wherein the blind detection for the PDCCH in the ith blind detection occasion is based on the configuration information for the control resource set, and the control resource set does not span two slots (paragraph [0045]; the subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level. The set of resources for a user equipment can contain one or more resource subsets where each resource subset can include one or more CCEs corresponding to the aggregation level and the resource subset can correspond to a candidate downlink control channel also called a physical downlink control channel (PDCCH) candidate. Twelve consecutive resource elements for a duration of a slot can be grouped to form resource blocks (RBs). A resource block can span a slot or 7 OFDM symbols for a normal cyclic prefix length such that two RBs (or a single RB pair) span the subframe).  
Regarding claim 14, Pan et al. further suggest wherein the maximum number of blind detection in the time unit is predefined (paragraph [0024] [0051]; largest number of blind detections per subframe supported (defined for the UE) by the UE is a preset/fixed value).  
Regarding claim 15, Pan et al. disclose a communication apparatus, comprising: a memory, configured to store computer executable program codes; and 4785558436US11a processor, configure to execute the program codes; wherein when executed by the processor, the program codes cause the communication apparatus to: send configuration information to a terminal device (paragraph [0010]; CC set is allocated to the UE via specific signaling), wherein the configuration information indicate a (paragraph [0060]; user equipment is allocated with a number of component carriers in a component carrier set per subframe) (paragraph [0063]; when N=2 CCs, there are 88 blind detections in a subframe for two monitoring component carriers) (paragraphs [0010] [0013]; when there are 5 carriers in a CC set for a subframe, UE can perform a total number of 44 (per carrier) * 5=220 blind detections for the subframe); and send at least one physical downlink control channel (PDCCH) in the ith blind detection occasion of the N blind detection occasions, wherein i is a positive integer, and 1≤i≤N (paragraph [0011]; UE performs blind detection over each carrier of the subframe). However, Pan et al. may not explicitly suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols. Kuchibhotla et al. from the same or similar field of endeavor suggest the subframe as time unit and the time unit (subframe) comprises one or more symbols (paragraph [0040]; subframe can include a plural of OFDM symbols in a time domain). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al.’s method/system where the subframe as time unit comprises one or more symbols suggested by Kuchibhotla et al. The motivation would have been to provide a frame structure with other features to support new use cases and expand the application of LTE and other wireless communications to a wider set of scenarios (paragraph [0041]). 
Regarding claim 16, Pan et al. further suggest wherein in sending at least one PDCCH in the ith blind detection occasion of the N blind detection occasions, the program codes cause the communication apparatus to: send the at least one PDCCH in the ith blind detection occasion based on one or more of the following: configuration information for a control resource set, a search space type, a format of downlink control information, an aggregation level corresponding to the downlink control information, or serial numbers of start control channel elements of a plurality of candidate PDCCHs at a same aggregation level (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]).  
Regarding claim 17, Kuchibhotla et al. further suggest wherein the control resource set does not span two slots (paragraph [0045]; the subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level. The set of resources for a user equipment can contain one or more resource subsets where each resource subset can include one or more CCEs corresponding to the aggregation level and the resource subset can correspond to a candidate downlink control channel also called a physical downlink control channel (PDCCH) candidate. Twelve consecutive resource elements for a duration of a slot can be grouped to form resource blocks (RBs). A resource block can span a slot or 7 OFDM symbols for a normal cyclic prefix length such that two RBs (or a single RB pair) span the subframe).  
Regarding claim 20, Pan et al. further suggest wherein the program codes further cause the apparatus: send first information to the terminal device, wherein the first information comprises at least one of the following: configuration information for a control resource set, a search space type, a format of downlink control information, an aggregation level corresponding to the downlink control information, or serial numbers of start control channel elements of a plurality of candidate PDCCHs at a same aggregation level (paragraph [0011]; UE performs blind detection over each carrier of the subframe) (paragraph [0004]; blind detection may be performed based on format of DCI, type of search space (common or UE), aggregation level). Kuchibhotla et al. also disclose this limitation (paragraph [0049]).
Claims 5-6, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20120190395 A1) in view of Kuchibhotla et al. (US 20170223687 A1), and further in view of Chandrasekhar et al. (US 20190069285 A1).
Regarding claim 5, Pan et al. and Kuchibhotla et al. disclose all the subject matter of the claimed invention as recited in claim 3 above without explicitly suggest wherein the blind detection for the PDCCH is based on the search space type; and performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types; wherein the search space types comprise a common search space or a user-specific search space. However, Chandrasekhar et al. from a same or similar field of endeavor suggest wherein the blind detection for the PDCCH is based on the search space type; and performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for (paragraphs [0132] [0134]; PDCCH is sent via the search space. Monitoring occasion for the SS is based on the search space with highest priority during the blind decoding procedure. Common search space (CSS) is configured with highest priority compared to UE-SS). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Kuchibhotla et al.’s method/system where the blind detection for the PDCCH is based on the search space type; and performing the blind detection for the PDCCH based on the search space type comprises: performing the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types; wherein the search space types comprise a common search space or a user-specific search space as suggested by Chandrasekhar et al. The motivation would have been provide flexibility to support various applications with different requirements, new multiple access schemes to support massive connections (paragraph [0003]).
Regarding claim 6, Chandrasekhar et al. further suggest wherein a priority of the common search space is higher than a priority of the user-specific search space (paragraphs [0132] [0134]; PDCCH is sent via the search space. Monitoring occasion for the SS is based on the search space with highest priority during the blind decoding procedure. Common search space (CSS) is configured with highest priority compared to UE-SS).  
Regarding claim 12, Pan et al. and Kuchibhotla et al. disclose all the subject matter of the claimed invention as recited in claim 10 above without explicitly suggest wherein the blind detection for the PDCCH is based on the search space type; and in performing the blind detection for the PDCCH based on first information, the program codes cause the apparatus to: perform the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types, wherein the search space types comprise a common search space and a user-specific search space. However, Chandrasekhar et al. from a same or similar field of endeavor suggest wherein the blind detection for the PDCCH is based on the search space type; and in performing the blind detection for the PDCCH based on first information, the program codes cause the apparatus to: perform the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types, wherein the search space types comprise a common search space and a user-specific search space (paragraphs [0132] [0134]; PDCCH is sent via the search space. Monitoring occasion for the SS is based on the search space with highest priority during the blind decoding procedure. Common search space (CSS) is configured with highest priority compared to UE-SS). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Kuchibhotla et al.’s method/system where the blind detection for the PDCCH is based on the search space type; and in performing the blind detection for the PDCCH based on first information, the program codes cause the apparatus to: perform the blind detection for the PDCCH in a plurality of search spaces based on priorities of search space types, wherein the search space types comprise a common search space 
Regarding claim 13, Chandrasekhar et al. further suggest wherein a priority of the common search space is higher than a priority of the user-specific search space (paragraphs [0132] [0134]; PDCCH is sent via the search space. Monitoring occasion for the SS is based on the search space with highest priority during the blind decoding procedure. Common search space (CSS) is configured with highest priority compared to UE-SS).  
Regarding claim 18, Pan et al. and Kuchibhotla et al. disclose all the subject matter of the claimed invention as recited in claim 16 above without explicitly suggest wherein in sending at least one PDCCH in the ith blind detection occasion of the N blind detection occasions, the program codes cause the apparatus to: select an available search space based on priorities of search space types in the ith blind detection occasion; and send the at least one PDCCH in the available search space, wherein the search space types comprise a common search space or a user-specific search space. However, Chandrasekhar et al. from a same or similar field of endeavor suggest wherein in sending at least one PDCCH in the ith blind detection occasion of the N blind detection occasions, the program codes cause the apparatus to: select an available search space based on priorities of search space types in the ith blind detection occasion; and send the at least one PDCCH in the available search space, wherein the search space types comprise a common search space or a user-specific search space (paragraphs [0132] [0134]; PDCCH is sent via the search space. Monitoring occasion for the SS is based on the search space with highest priority during the blind decoding procedure. Common search space (CSS) is configured with highest priority compared to UE-SS). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Pan et al. and Kuchibhotla et al.’s method/system where in sending at least one PDCCH in the ith blind detection occasion of the N blind detection occasions, the program codes cause the apparatus to: select an available search space based on priorities of search space types in the ith blind detection occasion; and send the at least one PDCCH in the available search space, wherein the search space types comprise a common search space or a user-specific search space as suggested by Chandrasekhar et al. The motivation would have been provide flexibility to support various applications with different requirements, new multiple access schemes to support massive connections (paragraph [0003]). 
Regarding claim 19, Chandrasekhar et al. further suggest wherein a priority of the common search space is higher than a priority of the user-specific search space (paragraphs [0132] [0134]; PDCCH is sent via the search space. Monitoring occasion for the SS is based on the search space with highest priority during the blind decoding procedure. Common search space (CSS) is configured with highest priority compared to UE-SS).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476